1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SAMPSON HUNTER,                         No. 18-cv-01751-MCE-KJN
12                     Plaintiff,
13           v.                                     ORDER
14    CAROLYN FETCH, et al.,
15                     Defendants.
16

17          On February 19, 2019, the Court dismissed this action without further leave to

18   amend. (ECF No. 49.) On March 18, 2019, Plaintiff, who had proceeded without

19   counsel and in forma pauperis in the district court, filed a notice of appeal. (ECF No.

20   67.) Thereafter, on May 30, 2019, the Ninth Circuit Court of Appeals referred this matter

21   to the district court for the limited purpose of determining whether in forma pauperis

22   status should continue for the appeal, or whether the appeal is frivolous or taken in bad

23   faith. (ECF No. 72.)

24          “An appeal may not be taken in forma pauperis if the trial court certifies in writing

25   that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3); see also Hooker v. American

26   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status

27   appropriate where district court finds the appeal to be frivolous). The good faith

28   standard under 28 U.S.C. § 1915 is an objective one. Coppedge v. United States,
                                                    1
1    369 U.S. 438, 445 (1962). A plaintiff satisfies the “good faith” requirement if he or she

2    seeks review of any issue that is “not frivolous.” Gardner v. Pogue, 558 F.2d 548, 551

3    (9th Cir. 1977) (quoting Coppedge, 369 U.S. at 445).

4           For the reasons stated in the September 27, 2018 findings and recommendations

5    (see ECF No. 24), adopted by the district judge on February 19, 2019 (ECF No. 49), the

6    Court finds that the instant appeal is frivolous. The Court thus certifies that Plaintiff’s

7    appeal is not taken in good faith, and concludes that Plaintiff’s in forma pauperis status

8    should not continue for purposes of the appeal.

9           Accordingly, IT IS HEREBY ORDERED that:

10          1.     Plaintiff’s in forma pauperis status is REVOKED.

11          2.     The Clerk of Court is directed to serve a copy of this Order on Plaintiff and

12   on the Ninth Circuit Court of Appeals.

13          IT IS SO ORDERED.

14   Dated: May 31, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
